Citation Nr: 0211024	
Decision Date: 08/09/02    Archive Date: 09/09/02

DOCKET NO.  02-09 234	)	DATE
	)
	)


THE ISSUE

Whether the December 1988 decision of the Board of Veterans' 
Appeals which denied the veteran's claim for a total rating 
for compensation based on individual unemployability due to 
service-connected disabilities should be revised or reversed 
due to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a motion by the veteran received in June 
2002 seeking a revision of the Board's December 28, 1988 
decision on the grounds of clear and unmistakable error.


FINDINGS OF FACT

1.  In a decision dated December 28, 1988, the Board affirmed 
the RO's denial of the veteran's claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities, on the basis that the 
evidence did not show that the veteran was unemployable due 
to or as a result of his service-connected disabilities.

2.  The facts as they were known at the time of the Board's 
decision dated December 28, 1988 were correct and it has not 
been show otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the Board's decision dated December 28, 1988 were 
correctly applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision dated December 28, 1988 wherein the Board 
affirmed the RO's denial of the veteran's claim for a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities did not contain CUE.  
38 U.S.C.A. § 5109A, 7104, 7111 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 20.1400, 20.1403 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1988, the Board issued a decision in which it 
affirmed the RO's denial of the moving party's claim for a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  In 
June 2002, the moving party raised the issue of CUE in the 
Board's December 1988 decision, as noted above.  

The moving party essentially contends that the Board decision 
dated December 28, 1988 which affirmed the RO's denial of the 
veteran's claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities was founded on CUE, and that but for that error, 
he would have been entitled to a total rating since that 
time.  The moving party has specifically contended that the 
Board erred in failing to search for and procure relevant 
evidence in support of his claim, including documents 
pertaining to his claim for Social Security disability 
benefits, and that such evidence, if procured, would have 
shown that the veteran was unemployable due to his service-
connected PTSD disability.

As a preliminary matter, the Board notes that during the 
pendency of the moving party's motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
was enacted.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that the VCAA is not applicable to this motion as 
a matter of law.  

As noted above, the moving party has challenged the Board's 
December 1988 decision on the grounds of CUE.  38 U.S.C.A. §§ 
5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2001); 
VAOPGCPREC 01- 98.  Under 38 U.S.C.A § 7111, the Board has, 
for the first time, been granted the authority to revise a 
prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to a 
recently issued opinion of the VA General Counsel, VAOPGCPREC 
1-98, the Board's new authority applies to any claim pending 
on or filed after the date of enactment of the statute, 
November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record. 38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE in an RO rating decision as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  At the time of the December 
1988 Board decision, the statutory standard for establishing 
a total rating for compensation based on individual 
unemployability due to service-connected disabilities was 
identical to the present standard, and was set out in 38 
C.F.R. §§ 3.340, 3.341, 4.16 and 4.19.  The law provided that 
a total disability rating based on individual unemployability 
due to one or more service-connected disabilities could be 
assigned, where the schedular rating was less than total, 
when the disabled person was unable to secure or follow a 
substantially gainful occupation as a result of such service-
connected disabilities.  38 C.F.R. 3.340, 3.341, 4.16 (1988).  
If the schedular rating was less than 100 percent, the issue 
of unemployability was to be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
The regulations provided that where, as here, the veteran had 
two or more service-connected disabilities, there needed to 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent for more before a total rating could be 
assigned.  38 C.F.R. § 4.16(a).  

The Board's analysis must therefore turn to the issues of 
whether the Board considered the correct facts, as they were 
known at the time, relating to the veteran's employability, 
and, in doing so, whether its conclusion that the veteran was 
not unemployable was based on the correct legal standard.

The evidence considered by the Board at the time of its 
decision in December 1988 consisted of the veteran's service 
medical records, a statement from the veteran's union steward 
dated in July 1986, a medical statement from Gustave E. 
Krauss, M.A., dated in June 1986, a medical statement from 
Patricia L. Bailey, M.A., dated in July 1986, a statement 
from Walter P. Knake, Jr., Ph.D. dated in July 1986, 
testimony from the veteran presented at a hearing before an 
RO hearing officer in October 1986, a statement dated in 
October 1986 from a professor submitted by the veteran at the 
time of this hearing, VA hospitalization records dated from 
November 1986 to February 1987, an employment statement from 
the veteran received by VA in June 1987, VA outpatient 
treatment notes dated from February to May 1987, the report 
of a VA examination conducted in July 1987, a Social Security 
Administration Award Certificate dated in April 1987, a 
statement from the United States Postal Service dated in 
August 1987, a statement from Howard V. Mishler dated in 
September 1987, VA hospitalization records dated in September 
1987, a copy of the veteran's military records submitted by 
the veteran in December 1987, a statement from the veteran's 
ex-wife dated in January 1988, VA hospitalization records 
dated in January 1988, and VA outpatient treatment notes 
dated in February and March 1988.  The Board reviewed each 
piece of evidence individually, set out the relevant evidence 
contained in each of these records, and buttressed its final 
conclusions with specific findings from this evidence 
regarding the veteran's recent employment and physical and 
psychiatric examination results.  As such, the Board 
concludes that the facts as they were known at the time of 
the Board's decision of December 28, 1988 were correct and it 
has not been shown otherwise.

The Board has considered the moving party's contention, as 
set forth in some detail in the June 2002 Motion for CUE, 
that the Board failed to fully and sympathetically develop 
the moving party's claim for a total disability rating on the 
merits when it adjudicated the December 1988 appeal.  The 
moving party argues that, pursuant to the Federal Circuit's 
recent decisions in Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001) and Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), this failure constituted clear and unmistakable error 
such that the Board's December 1988 decision should be 
vacated and revised to reflect a grant of a total disability 
rating.  

Specifically, the moving party has alleged a two-part failure 
by the Board.  First, the moving party alleges that "under 
Roberson the Board was required to inquire of this veteran as 
to whether he was or was not receiving Social Security 
Disability Benefits for his service-connected PTSD.  The 
failure of the Agency/Board to undertake such inquiry and 
development clearly constitutes clear and unmistakable error 
under the Hodge/Roberson standard, which is now required to 
be utilized by the Agency and the Board."  (Emphasis in the 
original).  Second, the moving party further argues that, 
once the Board had learned of such records, "under Roberson 
the Agency/Board was required to obtain a complete copy of 
the veteran's Social Security records.  The failure of the 
Agency/Board to undertake such reasonable and necessary 
development clearly constitutes clear and unmistakable error 
under the Hodge/Roberson standard, which is now required to 
be utilized by the Agency and the Board." (Emphasis in the 
original.)  

In this regard, the moving party has noted that the moving 
party's attorney submitted a complete copy of the moving 
party's Social Security file to VA in September 1994, which 
indicated that the moving party had been found by the Social 
Security Administration to be totally disabled as a result of 
his PTSD since May 21, 1986.  As the date of the Social 
Security Administration's determination was prior to the 
Board's December 1988 decision, the moving party argues that, 
had the Board made the proper inquiry and undertaken the 
proper development in December 1988, the Board would have 
reviewed this evidence and would have then been compelled to 
find that the veteran was unemployable, such that a 
manifestly different outcome would have resulted.

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), it 
was held that VA had a duty to fully develop a claim of CUE 
and that in adjudicating CUE, the standard in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (used in determining whether 
new and material evidence had been submitted for the purpose 
of reopening a previously and finally decided claim) was 
applicable in adjudication of a CUE claim.  However, the 
Board observes that in July 2001, VA General Counsel issued 
an opinion, VAOGCPREC 12-2001, which specifically addressed 
the application of Roberson to Board adjudication of motions 
alleging CUE.  This opinion, like all precedent opinions of 
the chief legal officer of the Department of Veterans 
Affairs, is binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 2001).  In VAOGCPREC 12-2001, it was held 
that neither of the statements in Roberson noted above 
constituted binding law inasmuch as each statement was 
contrary to prior holdings of the Federal Circuit which had 
not been overruled.  See Pierce v. Principi, 240 F.3d 1348, 
1353 (Fed. Cir. 2001); Disabled American Veterans, et. al, v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000); and Bustos v. West, 179 
F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 
(1999).  

Specifically, in regards to the "duty to develop" argument 
propounded by the moving party in this case, VAOGCPREC 12-
2001 offers the following guidance: 

The Federal Circuit stated in Roberson, 
2001 U.S. App. LEXIS 11008, at *13, that 
VA has a duty to fully and 
sympathetically develop a veteran's claim 
to its optimum before deciding it on the 
merits.  The Court's statement regarding 
application of the duty to develop to CUE 
claims is inconsistent with at least one 
other Federal Circuit decision.  As such 
it cannot and should not be interpreted 
to required VA to develop evidence to 
support a CUE claim.  The Federal Circuit 
has previously held that a CUE claim must 
be based on the evidence in the record 
when the previous decision was rendered.  
Pierce v. Principi 240 F.3d 1348, 1353 
(Fed. Cir. 2001); see also Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 697 
(Fed. Cir. 2000) (upholding 38 C.F.R. 
§ 20.1403(a) pertaining to revision of 
Board decisions based on CUE).  
Obviously, the duty to develop a CUE 
claim discussed in Roberson is 
inconsistent with the Pierce holding, 
which was not distinguished or otherwise 
mentioned by the Roberson Court.  
Moreover, we do not believe that this 
statement in Roberson should be 
interpreted as providing that failure of 
the duty to develop is a basis for 
finding CUE.  The Federal Circuit did not 
identify any statute or regulation as the 
source of a duty to fully develop, and we 
are unaware of any statutory or 
regulatory basis for this duty... 
Accordingly, a breach of any 'duty to 
develop' cannot be a basis for finding 
CUE in a prior claim decision.  CF. Hayre 
v. v. [sic] West, 188 F.3d 1327, 1332-33 
(Fed. Cir. 1999) (breach of duty to 
assist is not CUE); Disabled Am. 
Veterans, 234 F.3d at 697 (upholding 38 
C.F.R. § 20.1403(d)(2) stating that 
Secretary's failure to fulfill duty to 
assist is not basis for finding of CUE in 
Board decisions).

Essentially, the moving party's assertion that the Board 
failed in December 1988 to ask the moving party whether he 
was receiving Social Security Disability Benefits for his 
service-connected PTSD, and failed to obtain any such records 
from the Social Security Administration, is no more than an 
assertion that the Board failed to fully and sympathetically 
develop the moving party's claim.  Since VA's Office of 
General Counsel has held in a binding precedent opinion that 
such a failure, even if it did occur, cannot constitute CUE, 
the Board is constrained to find this argument without merit. 

In addition, the Board concludes that the correct legal 
standard was used by the Board in December 1988 in 
determining that the veteran was not unemployable.  The VA 
regulations regarding total ratings were cited, including 38 
C.F.R. §§ 3.340, 3.341 and 4.16, and the relevant portions of 
these regulations were summarized.  In particular, the Board 
noted that under these codes, a total disability rating for 
compensation could be assigned where the schedular rating for 
the service-connected disability or disabilities was less 
than 100 percent when it was found that the service-connected 
disabilities were sufficient to produce unemployability 
without regard to the advancing age of a veteran.  Following 
a discussion of the evidence, the Board then concluded that, 
based on the legal standards set out in these regulations, 
"the evidence must establish that the appellant is unable to 
obtain or retain employment solely because of his service-
connected disabilities.  This is not the case here."  The 
Board then found that the veteran's claims file contained no 
evidence which showed that his residuals of shell fragment 
wounds to the neck and lower back materially interfered with 
the veteran's employability.  The Board further found that 
while the veteran did have a "significant" psychiatric 
disorder, the evidence showed that he was attending school.  
The Board thus concluded that the veteran's service-connected 
disabilities, standing alone, would not preclude him from 
employment in a relatively low-stress job.  Therefore, the 
Board now concludes that the statutory and regulatory 
provisions in effect at the time of the Board decision of 
December 28, 1988 were correctly applied and it has not been 
shown otherwise.

Therefore, the Board finds that the criteria for finding that 
CUE existed in the prior final Board decision dated December 
28, 1988 have not been met, and the moving party's motion 
must be denied.


ORDER

The motion for revision of the December 28, 1988 Board 
decision on the grounds of CUE is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



